Citation Nr: 1334413	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  11-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active duty for training from August 16 to October 4, 1996, and from May 12 to July 11, 2000.  He also performed active duty for training and inactive duty training at other times of unverified dates.  He has not yet achieved "veteran" status.  See Paulson v. Brown, 7 Vet. App. 466 (1995) (Where the claimant served only on active duty for training (or inactive duty training) and had not previously established any service-connected disability, he did not achieve veteran status, and was not entitled to the presumption of soundness); see also 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, that in pertinent part denied service connection for post-traumatic stress disorder (PTSD) or any psychological condition stemming from basic training.

In November 2010, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

This case was previously before the Board in December 2012 and April 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has an acquired psychiatric disability that is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in October 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  In May 2013, the Appeals Management Center (AMC) sent a letter to the appellant notifying him that if he had received medical treatment from any private physicians or hospitals and wanted VA to obtain the treatment records, he should complete the enclosed VA Form 21-4142s.   Although a June 2013 supplemental statement of the case and July 2013 Board notification letter were returned as undeliverable, the May 2013 letter was not returned to VA.  The appellant has not notified VA of a new address.  VA's duty to assist in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that the May 2013 letter was sent in compliance with the mandates of the April 2013 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant's Social Security Administration records have been associated with the claims file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a medical examination in January 2013 to obtain an opinion as to whether any acquired psychiatric disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the one-year presumptive period for manifestation of chronic diseases under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 does not apply to any period of ACDUTRA unless a disability was incurred during the period of ACDUTRA to confer status as a veteran for the period of service.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.1(d) and 3.6(a).  

III.  Analysis

The appellant has asserted that he has an acquired psychiatric disability, to include PTSD due to physical and mental abuse by a drill instructor during his period of active duty for training.  For the reasons that follow, the Board finds that service connection is not warranted.

No psychiatric problems were noted prior to the appellant's period of ACDUTRA.  A July 1996 enlistment examination report indicated the appellant was psychiatrically normal.  In a July 1996 report of medical history, the appellant denied having had depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  In a March 1996 report of medical history, the appellant denied having depression or excessive worry or nervous trouble of any sort.  A July 1996 service examination report indicated the appellant was psychiatrically normal.  

The appellant claimed that one of his stressors for PTSD was physical and mental abuse during basic training.  A service treatment record dated in September 1996 mentioned that a drill instructor hit  the appellant in the stomach on the first day of training.  It also noted that he hit others also.  The appellant stated that he had been thinking of harming himself.  He stated that he could not handle anymore military stress.  He stated that he had thoughts of killing himself if he did not go home.  He stated that "I can't handle the military any more.  Mentally (psychologically) I feel I am going crazy."  The September 1996 record indicated the appellant had suicidal ideation with homicidal ideation plans.  The initial assessment was adjustment disorder with depression but it was crossed out.  The appellant was found to have an Axis I diagnosis of "relational problem related to general medical condition."  The appellant was instructed to be kept under close supervision with no weapons or ammunition.  He then received an administrative discharge in October 1996, prior to completion of basic training, due to a mental disability that arose during basic training.

A February 2000 report of medical examination reflects that the appellant was psychiatrically normal.  The examination reports that the appellant had previously been discharged in 1996 due to family hardship (wife ill).  He denied personal problems.  The appellant denied marijuana use, other drug abuse, or alcohol use.  In a February 2000 Medical Prescreening Form, the appellant denied having been treated for a mental condition.  In a February 2000 report of medical history, the appellant denied having depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

A June 2000 Entrance Physical Standard Board Proceedings document reflects that the appellant had diagnoses of alcohol dependence, cannabis abuse, and adjustment disorder with anxiety.  It was recommended that the appellant be separated from the Army for failure to meet medical procurement standards.  The examiner noted that the condition was not permanently service aggravated.  The appellant concurred with the proceedings and requested to be discharged from the US Army without delay.

In a Soldier's Questionnaire, the appellant stated that he agreed with the separation because "I have had medical problems (history) substantive abuse."  The appellant also stated that "I have been in good shape (physically) and have great respect for anyone in the military."

A June 2000 service treatment record reflects that the appellant was stressed-out with - depression - adjustment.  Vital signs were too high (anxiety).  The diagnostic impression was adjustment disorder with anxiety, alcohol dependence, and marijuana abuse.  It was recommended that the unit pull him from training. Another record reflects that the appellant's medical condition did not support retention.  Separation was recommended.  A U.S. Army Reserve and National Guard Liaison Counseling Form reflects that the appellant had alcohol dependence, cannabis abuse and adjustment disorder.  The record noted that the counselor concurred that the condition pre-existed service.  The counselor indicated MEPS, the recruiter and the soldier were aware of this condition at the time of enlistment.

At the RO Hearing, the appellant testified that he went to Saint Vincent Outpatient Behavioral Health between his periods of ACDUTRA.  See November 2010 RO Hearing Transcript at p. 6.  However, following service, the first evidence of treatment for a psychiatric disorder of record is an April 2003 treatment record from Saint Vincent Health Center which indicates the appellant had a diagnosis of bipolar disorder, rapid cycling.  The record noted that the appellant's sister died in 1999 and after that his father died, "so he has suffered quite a bit in 1999 and since then his symptoms became worse."  

An April 2006 letter from a private psychiatrist  related to the appellant's Social Security Administration claim reflects that he had diagnoses of bipolar illness I mixed partial, unspecified remission, recurrent and intermittent explosive disorder.  An October 2006 private psychological evaluation indicates that the appellant had Axis I diagnoses of schizoaffective disorder, bipolar type, moderate alcoholism, and obsessive-compulsive traits. 

A January 2007 private treatment record reflects that the appellant was hospitalized for alcohol dependence and seizure disorder.  In a September 2007 letter, F.U., M.D. stated that the appellant had bipolar illness.  In another September 2007 letter, Dr. F.U. stated that the appellant was totally disabled without consideration of any past or present drug and/or alcohol use.  He stated that drug and/or alcohol was not a material cause of the appellant's disability.  In November 2007, the appellant was granted Social Security Administration disability benefits for bipolar disorder from November 2006.

A May 2009 University of Pittsburg Medical Center (UPMC) record indicates the appellant had discharge diagnoses of mental status change, history of substance abuse, PTSD, and bipolar disease.  Another May 2009 UPMC record indicates the appellant was admitted for rehab from alcoholism.

A June 2009 private treatment record from Butler Memorial Hospital indicates the appellant had alcohol dependence, cannabis abuse, PTSD and a history of bipolar disorder.

An October 2010 letter from Edinboro Medical Center reflects that the appellant had been treated by the practice since 2008 and had been diagnosed with bipolar disorder.  The letter noted that the appellant had also had PTSD for at least one year. 

In May 2011, the appellant's VA treating psychologist stated that he had diagnosed the appellant with bipolar disorder, post-traumatic stress disorder, intermittent explosive disorder and polysubstance abuse.  The VA psychiatrist stated that ". . . after review of [the appellant's] problems on active duty (in 1996) as reported in Service Medical records, it is my professional opinion that, it is possible as likely as not that [the appellant]'s current psychiatric diagnoses had their early onset while on active duty in the military."  The medical opinion is equivocal and therefore lacks probative value. 

In a June 2011 letter, the appellant's private primary care physician stated that the appellant had been under treatment for psychiatric conditions which included bipolar disorder and PTSD.  The physician stated that the appellant related the onset of his illness to his time in the military service dating back to September of 1996.  While in the military, he stated that he was both physically and verbally assaulted several times by a drill sergeant.  The physician stated that, "It appears that part of his mental illness began during his time in military service.  His symptoms of post-traumatic stress appear to be related to trauma that occurred while in active duty in 1996."  In a December 2011 letter, the appellant's primary treating physician stated that "It appears in part that his mental illness is service connected."  The physician again noted that the appellant reported he was physically and verbally assaulted several times by a drill sergeant in September 1996.

A May 2012 private treatment record from Millcreek Community Hospital indicates the appellant originally presented for alcoholism.  He was diagnosed with a mood disorder, PTSD, depression, bipolar disorder, alcohol dependence and nicotine dependence.

A January 2013 letter from Safe Harbor Behavioral Health reflects that the appellant had been treated at Safe Harbor since September 2011 for bipolar disorder, PTSD and personality disorder, not otherwise specified.  Records from Safe Harbor Behavioral Health indicate the appellant overstated the amount of time he was in the service.  See September 2011 private treatment record.  The records also reflect that he told Safe Harbor that he had been diagnosed with bipolar disorder and PTSD.  A January 2013 private treatment record reflects that he told the examiner he was "verbally abused while in the Army for 4 years."  The private treatment record did not specifically provide an opinion as to whether the appellant's psychiatric disorders were related to service.

The appellant was afforded a VA examination in January 2013.  The VA examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.   The VA examiner found the appellant had an Axis I diagnoses of an alcohol disorder and a cannabis disorder.  The examiner also found the appellant had a personality disorder, not otherwise specified.

The VA examiner stated that the first indication of an alcohol dependence disorder was in June 2005.  The onset of problematic drinking was in high school.  A DUI and motor vehicle accident were recorded in 1998.  

The January 2013 VA examiner found the appellant did not have PTSD.  The VA examiner stated that:

Although the claimant presents symptoms consistent with PTSD at this interview and the childhood history of abuse predisposes him to PTSD, the records indicate that he has been inconsistent over the years in his reporting symptoms and behaviors.  

And although unkind and unfortunate, the incidents that reportedly occurred in Basic training (being punched and threatened by [his drill instructor], being punched on several occasions by another [drill instructor], and seeing another recruit have a heart attack) are difficult to classify as Criterion A traumas.  Furthermore, documentation in the C-file does not demonstrate symptoms fulfilling DSM-IV TR criteria for PTSD until 2010 despite involvement with behavioral health since 2003.  

The VA examiner also noted that the appellant did not have symptoms of hyperarousal during the examination.  The examiner stated that adjustment disorder was considered as a possibility but ultimately rejected because symptoms had persisted for more than 6 months after the claimed stressors.  

The examiner stated that:

The claimant minimizes or denies symptoms related to: Intermittent Explosive Disorder (fulfillment of criteria A and C are questionable and claimant denies today anyway), Panic Disorder (denies panic attacks outright), Schizoaffective Disorder (no documentable delusions and denied them today, Obsessive Compulsive Disorder (denies all rituals and obsessions), and Bipolar Disorder.

Prior documentation is certainly suggestive of Bipolar Disorder but despite reading approximately 10 years worth of progress notes, I cannot verify that the claimant has ever met full criteria for either a manic or hypomanic episode. . . 

The examiner noted that there as one documented episode that was psychotic in nature but was eventually ruled as encephalopathic in origin.  The examiner noted that ". . . [s]ome records noted circumstantial thought processes but the overwhelming majority of progress notes indicate no psychotic process, no thought disorder evidence."

In the rationale for the opinion, the VA examiner stated that the appellant did not meet the criteria for PTSD, schizoaffective, psychosis not otherwise specified, panic disorder, depression not otherwise specified, obsessive compulsive disorder, or intermittent explosive disorder.  The VA examiner noted that previous records in the claims file failed to demonstrate full DSM-IV TR criteria for the stated conditions at the times of diagnoses.  On examination, the claimant denied all mood symptoms not supportive of his claim for PTSD.  There was no evidence of delusions, hallucinations, abnormal thought content, or abnormal thought processes on examination.  The VA examiner stated that "However, the 10 years or so documented in the C-file does demonstrate Alcohol Dependence, Cannabis Abuse, and a pattern of behavior consistent with Personality Disorder Not Otherwise Specified."

The Board finds the January 2013 VA examination to be highly probative.  The VA examiner reviewed the claims file and provided a thorough rationale for the opinions.  The VA examiner also addressed the appellant's diagnoses of bipolar disorder and PTSD during the period on appeal, but found the appellant did not meet the criteria for either disorder.

The appellant has contended that he has an acquired psychiatric disorder that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, an acquired psychiatric disorder is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by psychological testing, the Board finds that the probative value of any such opinion is outweighed by that of the January 2013 VA examiner, who has education, training and experience in evaluating the etiology of an acquired psychiatric disorder.  The January 2013 VA examiner found the appellant had diagnoses of alcohol dependence, cannabis dependence and a personality disorder.  The VA examiner found the appellant did not have a diagnosis of bipolar disorder, PTSD or adjustment disorder.  

The Board finds that the evidence is against a finding that the appellant has an acquired psychiatric disorder that is related to service.  The January 2013 VA examiner found that the appellant had diagnoses of alcohol disorder and cannabis abuse.  The appellant also found the appellant had a personality disorder, not otherwise specified.  With regard to the appellant's alcohol and cannabis dependence disorders, service connection for alcohol or drug abuse on a direct basis is precluded by law.  Thus, service connection is not warranted as a matter of law.  See 38 C.F.R. § 3.301 (2013).  In regard to the appellant's personality disorder, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2012); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  As the Board finds that the appellant did not have any acquired psychiatric disorders related to service, service connection for his personality disorder is not warranted.

Although the appellant's treatment records indicate that he was treated for PTSD and bipolar disorder during the period on appeal, the January 2013 VA examiner specifically found that the appellant did not have a diagnosis of PTSD or bipolar disorder.  The examiner noted that the incidents reported during basic training were difficult to classify as Criterion A traumas.  The examiner also found that the appellant did not meet the criteria for bipolar disorder.  The examiner noted that "despite reading approximately 10 years worth of progress notes, I cannot verify that the claimant has ever met full criteria for either a manic or hypomanic episode."  The Board finds that January 2013 VA examiner report to be highly probative.  Although the May 2011 letter from the appellant's VA treating psychologist indicated that "it is possible as likely as not that [the appellant]'s current psychiatric diagnoses had their early onset while on active duty in the military," the medical opinion is equivocal and therefore lacks probative value.  

In the June 2011, the appellant's private primary care physician stated that it "appears that part of his mental illness began during his time in military service.   His symptoms of post-traumatic stress appear to be related to trauma that occurred while in active duty in 1996."  In the December 2011 letter, the private physician stated  "[i]t appears in part that his mental illness is service connected."  The Board finds the January 2013 VA examination to be more probative than the June 2011 and December 2011 letters.  The June 2011 and December 2011 opinions are equivocal.  The private physician stated the symptoms "appear" to be related but did not indicate whether it is at least as likely as not that they are related.  Additionally, the January 2013 VA examiner found the appellant did not have PTSD or bipolar disorder based on a full review of the documents in the claims file, including the appellant's service treatment records.  The private physician's statements are based on the appellant's report of his history.  The VA examiner found that the event described by the appellant in basic training "were difficult to classify as Criterion A traumas."  The VA examiner had access to the appellant's service treatment records which referenced the incident.  The January 2013 VA examiner also noted that the appellant had been inconsistent over the years in his reporting symptoms and behaviors.  The appellant's private treatment records indicate the appellant described having different periods of active duty.  As the January 2013 VA examiner's opinion is thorough and was based on a review of the evidence of record, the Board finds the VA opinion to be more probative.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).   See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a showing of an acquired psychiatric disability during the period on appeal, service connection is not warranted.  The Board finds the January 2013 VA examination to be more probative than the private opinions and medical evidence of record, which indicated the appellant had received treatment for psychiatric disorders.  Unlike the appellant's private and VA treatment records and the private opinions, the January 2013 VA examination was based on a complete review of the appellant's medical records and service treatment records.  The VA examiner specifically addressed the diagnoses of acquired psychiatric disabilities during the period on appeal and provided a rationale as to why the appellant did not have those disorders.  Thus, the Board finds that the appellant did not have an acquired psychiatric disability, other than alcohol dependence and cannabis dependence.  Additionally, the other medical evidence of record does not demonstrate that there is a nexus between any of the psychiatric disabilities noted in the appellant's treatment records and service. 

Under 38 C.F.R. § 3.303(b), service connection may be shown through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Federal Circuit has determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  The appellant has asserted that he has had symptoms of an acquired psychiatric disorder since service.  As a lay person the appellant is competent to report his symptoms.  However, as noted above, the appellant is not competent to report that he has a diagnosis of an acquired psychiatric disability since service.   The January 2013 VA examiner found that the appellant did not have an acquired psychiatric disorder during the period on appeal.  The appellant also gave contradicting statements regarding his history to private examiners.  Thus, the Board finds the appellant's statements regarding his history to be less than credible.  Regardless of whether the appellant's statements are credible, the appellant has not been diagnosed with a chronic disability under 38 C.F.R. § 3.309(a) and thus service connection is not warranted based on a demonstration of continuity of symptomatology.

The evidence does not reflect that the appellant had a chronic disability under 
38 C.F.R. § 3.309, including psychosis, that was manifest to a degree of 10 percent or more within one year after separation from active duty.  Additionally, the one-year presumptive period does not apply for any period of ACDUTRA unless a disability was incurred during the period of ACDUTRA to confer status as a Veteran.  Thus, the appellant is not entitled to service connection for an acquired psychiatric disorder on a presumptive basis.

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for entitlement to service connection for an acquired psychiatric disability.  The January 2013 VA examiner for that the appellant did not have diagnoses of PTSD or bipolar disorder.  The examiner found the appellant's only diagnoses were alcohol dependence, cannabis dependence and a personality disorder.  As discussed above, service connection is not warranted for these conditions.  The January 2013 VA opinion also indicated that the appellant did not have bipolar disorder or PTSD during the period on appeal, based on a review of the records.  The Board finds the January 2013 VA examination to be more probative than the other opinions of record.  There is no other probative evidence of a nexus between an acquired psychiatric disability and service during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.
 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


